OPINION OF THE COURT

Per Curiam.

The respondent was admitted to practice by this court on October 19, 1960 under the name of Alan S. Silverblatt.
The referee found the respondent guilty, inter alia, of the following misconduct, all arising out of respondent’s representation of his brother-in-law: settling a personal injury action without his client’s consent; submitting releases to two insurance companies bearing the signature of his client, knowing that they had not been signed by his client; improperly attesting to these signatures as a notary public; and indorsing his client’s name to settlement checks.
*13The petitioner has moved to confirm the referee’s report. After reviewing all of the evidence, we are in full agreement with the findings of the referee. The respondent is adjudged guilty of the misconduct alleged. The petitioner’s motion to confirm the referee’s report is granted.
In determining the appropriate measure of discipline to be imposed, we are mindful of respondent’s prior unblemished record and the mitigating circumstances he advanced, including the fact that respondent believed he had “an ongoing authority” to settle the case because his client brother-in-law resides in Canada. Accordingly, the respondent should be, and he hereby is, censured for his misconduct.
Mollen, P. J., Damiani, Titone, Lazer and Niehoff, JJ., concur.